Title: The American Commissioners to Vergennes, 6 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Passy, Wednesday May 6 [1778]
Messieurs Franklin, Lee and Adams present their respectful Compliments to his Excellency le Comte de Vergennes, are extreamly sensible of his good Offices in obtaining the King’s Orders relating to the Presentation of Mr. Adams to his Majesty on Friday next, and will do themselves the Honour of waiting on his Excellency on that Day agreable to his obliging Invitation.
